Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 2 June 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 8.
My dearest Wife.
Stockholm 2. June 1814

I wrote you by the last Post, that it was my intention to leave this City for Gothenburg this day, and that my next Letter to you, would probably be from that place—I still hold my purpose of departing at six O’Clock this Evening; but I have not Patience to wait untill I reach Gothenburg before I write to you again—Having taken a Press Copy of my last, I now enclose it to you, lest by some accident like that which happened to my two first Letters from Reval, you should fail to receive it at the proper time—I have written to Mr Rodde, concerning those two Letters, and requested him to make enquiries after them, and write to you the result.—If they were duly forwarded by the Mail from Reval the Detention must have been at St: Petersburg, and I hope you will be able to have them traced there.—It so happens, that I minuted in my Journal the delivery of the first to Mr Walther and of the second to Mr Rodde, with my own hands, on the two several Post-days of 4 and 7. May. There was certainly nothing in them, to cause an official detention, although the second was important enough, personally to you and me, and our family, to give me some uneasiness, at its not having reached you in time—
The English Mail of May 13. arrived here yesterday—The British Government have appointed Commissioners to meet us—Admiral Lord Gambier, Mr: Adam, and Mr Gouldsbourn. It was expected that a proposition would be made from the English side, to change the place of the Conferences, and, meet in Holland—My Colleagues were prepared to accede to this proposal, upon Condition that it should be made from the other side—and I expect that on arriving at Gothenburg I shall find it all so settled, as to have no alternative left, but to go on—As it was all done without consulting me, I trust I shall not be answerable for it—I dislike it, for a multitude of reasons, to speak in the New-England Styles, too tedious to mention; but in matters of much more importance I shall cheerfully sacrifice any personal convenience, and any opinion as far as my sense of the public interest will admit, to the accommodation, and inclinations of my Colleagues.
The proposition was transmitted in the first instance, by Coll: Milligan, who came, with a strong Letter of Recommendation from Mr Bayard, and who returned to England, in company with Mr Hughes—It is probable if the arrangement is finally settled of going to Holland, that you may be informed of it, by the public News, in that direction, sooner than you can learn it from me at Gothenburg—In that case, instead of addressing any more Letters to me at Gothenburg, address them, under cover to Messrs: W. & J. Willink at Amsterdam.—If we go, I suppose it will be as I mentioned to you in my last Letter; by Water; but I do not believe we shall be all together before the middle of July, and this delay is one of my great reasons for regretting that any change was proposed—When we do meet, I think our Work will be short.
The Letters from England say that there is a most extraordinary stagnation there of all Commerce—No demand from any where either of colonial produce or their Manufactures—Exchanges all against them, and all going down—What will perhaps surprize you is, we hear now, that if we had asked to go to England, it would not have been allowed; because it was not wished that we should be so near to certain visitors expected there.—This I believe is “more strange than true.”
Although I have spent an entire week at Stockholm I have scarcely seen any of the Curiosities for which it is famed— How the time has slipped away I can as little account to myself as to you—Yesterday for the first time I went with Mr Russell, his Son and Mr Lawrence to behold a collection of venerable old iron at the Arsenal—Of these precious Relics the only ones I remembered were the cloathing of Charles the 12th. in which he was killed. A very complete suit from the hat down to the Boots—The Man who shews them told us that about two years ago, an English Lord, who was here, dressed himself up in the whole suit, and stalked up and down the whole length of the House for half an hour, to have the honour of boasting all the rest of his life that he had worn the Garments of the Swedish Hero.—I think it was by wearing a copy of this same dress that Alfieri won the heart of the Countess of Albany.
Among the trophies at the Arsenal there are some taken by the present Crown-Prince in his late Campaign. He has arrived at Carlscrona, and is expected at Stockholm to-morrow. By my Departure this Evening I shall be deprived of the honour of seeing him—His next Trophies are to be won in Norway; but not from the Nation—You have doubtless seen his Proclamation to his Army, dated 21. May, at Lubeck.
I am going to try the experiment of travelling according to the Swedish fashion—At 11. O’Clock last Night, my Servant started with a list of the Stages from hence to Oerebro—He is to order the horses to be ready for me at the first Stage this Evening at 8 O’Clock, and then from about two hours to two hours, half an hour more or less according to the length of the Stage, untill to morrow Evening 8 O’Clock at which time I am by the calculation to reach Örebro. He is to wait for me there, and immediately after my arrival to go on with a second list of Stages that I am to travel on Saturday, upon the Evening of which I am to overtake him again; and then he precedes me with the third day’s Stages, and they are to bring me on Sunday Evening to Gothenburg—Whether all this will be executed as it is projected you shall know in due time—This method of ordering horses at so many places, and so many hours before hand has its inconveniences, and is discomposed through its whole extent by any accident which delays the traveller an hour or two at any place on the Road. But I am advised that it is indispensable, unless I am prepared to be detained three or four hours at every Stage for horses—I have also been obliged to hire a Driver for my Carriage, the whole way to Gothenburg; there being no proper Postilions on the Road, and the Peasants who furnish the horses being unable to drive any thing but their little waggons.
I forgot to mention to you in my last, that among the Letters I received by Mr Peyron, there was one from our friend Count Lauriston, dated 28 April at Berlin—Its object was merely to recommend the writer of another Letter, which it enclosed, from a person who wishes to go to America—But in one line of Postscript, the Count says that he is expecting every day the order for his deliverance—Mr Peyron tells me that when he left St: Petersburg, the french Officers of our acquaintance there were not gone.—The Austrian Chargé d’Affairs here, informs me that Count St: Julien is dead.
I am apprehensive that Mr Smith will find neither me, nor the John Adams at Gothenburg—But I believe he will have no difficulty in procuring a passage to America. I shall write you however immediately on my arrival there; untill then, with love to him and Mrs Smith and Charles, I am as ever, your affectionate husband
A.